PER CURIAM.
Appellant seeks reversal of his conviction and sentence for the crime of escape, to which he entered a plea of guilty.
We have reviewed the record on appeal and the briefs filed by counsel, the appellant having failed to file his pro se brief as previously permitted by this Court. Upon our consideration thereof, it is our conclusion that no error was committed in the trial court. Accordingly, the judgment and sentence imposed herein is affirmed.
JOHNSON, Acting C. J., and SPEC-TOR and BOYER, JJ., concur.